ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 24th day of February, 2006,
ORDERED, by the Court of Appeals of Maryland, that Peter R. Driscoll be, and is hereby, disbarred from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Peter R. Driscoll from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.